Title: From George Washington to James Wilkinson, 13 September 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          West point Septr 13th 1779
        
        I have received Your Letter of the 12th with a transcript of the Resolution of the 24th of July appointing you to the Office of Cloathier General, which had been previously announced to me, by His Excellency the president of Congress.
        As the duties of the Department are generally delineated in the Ordinance of 23d of March last, established by Congress—with whom & the Honorable the Board of War, you have had communications upon the subject since your appointment—there remains but little for me to give you in direction at this time. However, I think it proper for me to inform you of the following points.
        That Springfield & Philadelphia appear to me, in our present circumstances, to be well calculated as proper places of Deposit in the first instance, for All articles of cloathing to be procured or already provided for the Army. Springfield for all the supplies imported or purchased by the Agents at the Eastward—Philadelphia for all imported or purchased there or in the Neighbouring States. From those Two places—the Supplies can be occasionally ordered & drawn.
        From the approaching season of the year—the Uniform and Other Winter Cloathing ought to be prepared and transported as fast as possible to the Town of Newburg on account of it’s contiguity to the Army and the probable places of operation for the present campaign, that it may be ready to deliver to the Troops entitled to receive it, in the course of next month if it be practicable.
        
        But the most particular and instant attention should be paid to the state of Blankets, Shirts and Shoes and not a moment lost in having supplies brought to the last place. The condition of the troops in a variety of instances for want of the first is already distressing—and if they are not very speedily relieved—it must of necessity, become far more disagreable and indeed miserable. In like manner, if there are not proper supplies of the two last immediately obtained and constantly kept with the Army—and of which there is now a great deficiency, especially in the Article of Shirts, the Soldiers will be rendered unfit for duty and it will be impossible for them to perform even the most common services. My uneasiness for the distresses of the Troops with respect to Blankets induces me to advise that you send Expresses to the several Agents and urge them to forward without the least possible delay, all that they have or can procure. They can not get too many as a large proportion of the Army is destitute.
        I also think it proper to mention that if there is any Cloathing in the hands of public purchasors or Agents fit for Officers, it should also be brought on. The condition of many of them in this respect is at least disagreable.
        Your attention will naturally go to all the Troops, and will lead to a proportionate distribution of Articles for those at providence. My motive for mentioning this is, that it may possibly happen, that their proportion may be more conveniently carried in the first instance to that place.
        The Quarter Master’s department will of course forward the transportation of cloathing; however, as it is a point very interesting—it may not be amiss for you to mention the subject to Genl Greene, who, I am persuaded, will do all in his power, to facilitate the transportation by instructions to his Deputies.
        I have now mentioned such points as have occurred to me as most material to give you in charge at this time—and after adding One thing more I shall have done. The inconvenience and load of business which has been heretofore thrown on me for want of system and arrangement in this department, and from the Cloathier’s having been very seldom with the Army, induces me to hope, and I persuade myself that it will be the case, that you will use your best exertions to put matters in a proper train, and after you have done it, that you will employ as much of your time with the Army as will be consistent with the great Objects of your appointment.
        Your conduct in the measures you have taken appears to be perfectly right and the Objects you have in view do you great credit. I hope the duties of your Office will be discharged in a manner that will be satisfactory to yourself—to the Army and to the public. Any assistance that

I can afford, which will be advancive of this, you may rely shall not be witheld. I am Sir with esteem & regard Yr Most Obedt sevt
        
          G.W.
        
      